PER CURIAM.
This is an appeal from a judgment against the principal and sureties ón a bond given to procure the release of a motorboat which was seized, and against which forfeiture proceedings were instituted. The appeal was taken by one of the sureties, who complains of the judgment on the sole ground that there was no valid service of the citation to him in the proceeding. The appellant, without raising any question as to the service of process upon him, appeared in the cause and excepted to the libel therein on the ground that it sets forth no cause of action. By appearing and invoking the court’s decision as to the merits of the claim asserted in the libel, the appellant waived any defect in the service of process upon him. St. Louis & San Francisco Railway Co. v. McBride, 141 U. S. 127, 11 S. Ct. 982, 35 L. Ed. 659; Pease v. Rathbun-Jones Engineering Co., 228 F. 273, 142 C. C. A. 565.
The judgment is affirmed.